       Case 2:20-cv-00146-GEKP Document 1 Filed 01/08/20 Page 1 of 27



                        IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF PENNSYLVANIA



CARMINE SODORA, individually and on
behalf of other similarly situated persons,   Case No.: ________________________

       Plaintiff,
                                              CLASS ACTION COMPLAINT
       v.

WAWA, INC.,                                   Jury Demand

       Defendant




       KAPLAN FOX & KILSHEIMER LLP              KAPLAN FOX & KILSHEIMER LLP
       Joel B. Strauss                          Laurence D. King
       David A. Straite                         1999 Harrison Street
       Aaron Schwartz                           Suite 1560
       850 Third Avenue                         Oakland, CA 94612
       New York, NY 10022                       lking@kaplanfox.com
       jstrauss@kaplanfox.com                   Tel.: 415.772.4700
       dstraite@kaplanfox.com                   Fax: 415.772.4707
       aschwartz@kaplanfox.com
       Tel.: 212.687.1980
       Fax: 212.687.7714
         Case 2:20-cv-00146-GEKP Document 1 Filed 01/08/20 Page 2 of 27



       Plaintiff Carmine Sodora (“Sodora” or “Plaintiff”), individually and on behalf of all others

similarly situated (the “Class Members”), upon personal knowledge of the facts pertaining to

himself and on information and belief as to all other matters, by and through undersigned counsel,

hereby brings this Class Action Complaint against defendant Wawa, Inc. (“Wawa” or “Defendant”

or the “Company”).

I.     NATURE OF THE ACTION

       1.      Plaintiff brings this class action against Defendant for its failure to exercise

reasonable care in securing and safeguarding its customers’ personal financial data—in particular,

credit and debit card records including cardholder name, card number and associated expiration

dates (“Private Information” or “PII”).

       2.      On December 19, 2019, Wawa’s CEO, Chris Gheysens, published an open letter to

Wawa’s customers titled “Notice of Data Breach.” The letter reported that hackers installed

malware on Wawa payment processing servers starting on March 4, 2019. The letter also reported

that by April 22, 2019, most if not all store systems had been infected, but the malware remained

undetected until December 10, 2019, and remained active through and including December 12,

2019. The incident is referred to as the “Security Breach” in this Complaint.

       3.      The letter also reported that the hackers were able to obtain sensitive Private

Information of payment cards (both credit cards and debit cards) used at “potentially all” Wawa

locations’ fuel dispenser card readers and in-store terminals during the relevant period.

       4.      Accordingly, Plaintiff, on behalf of himself and the Class Members, asserts claims

for violations of state consumer statutes, breach of confidence, negligence, breach of implied

contract, and unjust enrichment/quasi-contract, and seeks injunctive relief, monetary damages,

statutory damages, and all other relief as authorized in equity or by law.



                                                -2-
          Case 2:20-cv-00146-GEKP Document 1 Filed 01/08/20 Page 3 of 27



II.     JURISDICTION AND VENUE

        5.      The Court has jurisdiction over Plaintiff’s claims under 28 U.S.C. § 1332(d)(2)

(“CAFA”), because (a) there are 100 or more Class members, (b) at least one Class member is a

citizen of a state that is diverse from Defendant’s citizenship, and (c) the matter in controversy

exceeds $5,000,000, exclusive of interest and costs.

        6.      The Court has personal jurisdiction over Defendant because its principal place of

business is located, and it conducts substantial business, in this District.

        7.      Venue is proper in this District under 28 U.S.C. § 1391(b)(1) because Defendant

maintains its principal place of business in this District and therefore resides in this District pursuant

to 28 U.S.C. § 1391(c)(2).

III.    PARTIES

        8.      Plaintiff Sodora is an adult domiciled in New Jersey. He used his Chase Visa credit

card to purchase gasoline at Wawa Store Number 8335 (Garfield, New Jersey) and at Wawa Store

Number 8318 (Kearny, New Jersey) during the relevant period and his Personal Information was

obtained by hackers.

        9.      Plaintiff is at substantially increased risk of future fraud, identity theft, and misuse

posed by his Private Information being placed in the hands of criminals.

        10.     Plaintiff also suffered past injury in the form of damages to and diminution in the

value of his Private Information—a form of intangible property that Plaintiff entrusted to Defendant

as a form of payment for merchandise and that was compromised in and as a result of the Security

Breach.




                                                  -3-
         Case 2:20-cv-00146-GEKP Document 1 Filed 01/08/20 Page 4 of 27



       11.     Plaintiff is also entitled to nominal damages as a result of Defendant’s breach of its

implied contractual promise to safeguard the Personal Information and entitled to damages arising

from Defendant’s breach of its common law duty of confidence.

       12.     Defendant Wawa, Inc. (“Wawa”) is a New Jersey corporation with its principal place

of business in Delaware County, Pennsylvania, and is therefore a citizen of both New Jersey and

Pennsylvania. Wawa owns and operates more than 850 convenience stores and gas stations in

Pennsylvania, New Jersey, Delaware, Maryland, Virginia, Washington, D.C., and Florida.

IV.    FACTUAL BACKGROUND

       13.     Wawa uses a payment system to electronically process its customers’ credit and

debit card payments. In the years preceding Wawa’s announcement of the Security Breach, several

retail outlets made announcements alerting the public of security breaches at their stores, including

Eddie Bauer, Sally Beauty, Harbor Freight Tools, Kmart, Saks, Lord & Taylor, Barnes & Noble,

Home Depot, Neiman Marcus, Michaels, Target, and TJ Maxx.

       14.     Visa has also warned fuel dispenser merchants specifically that “[t]he gas station

can be a popular first stop for credit card fraudsters.”

       15.     In a November 2019 Security Alert, Visa again warned fuel dispenser merchants,

including Wawa, that it investigated two breaches in the summer of 2019 involving point-of-sale

(POS) malware “to harvest payment card data from fuel dispenser merchant POS systems,” as

happened here. Visa emphasized in the Security Alert, “[i]t is important to note that this attack

vector differs significantly from skimming at fuel pumps, as the targeting of POS systems requires

the threat actors to access the merchant’s internal network.”

       16.     Visa also reminded fuel dispenser merchants of the dangers associated with failing

to upgrade to EVM chip technology: “The targeting of fuel dispenser merchants is the result of



                                                 -4-
          Case 2:20-cv-00146-GEKP Document 1 Filed 01/08/20 Page 5 of 27



slower migration to chip technology on many terminals, with makes these merchants an attractive

target for criminal threat actors attempting to compromise POS systems for magnetic stripe payment

card data.”

        17.     Despite these prior warnings, Wawa failed to secure its payment systems. Indeed,

after announcing in 2016 that it would be upgrading its POS system to EVM chip readers, it delayed

the roll-out until 2020. It rolled the dice with its customers’ data and lost.

        18.     Starting on March 4, 2019, hackers began installing malware on in-store POS

systems at various Wawa locations. By April 22, 2019, the malware was running at most, and

“potentially all,” Wawa locations.

        19.     Wawa has admitted that the hackers obtained not only credit card numbers, but their

associated card holder names, and even the associated expiration dates. Wawa did not detect the

malware until December 10, 2019 and admits that it was not contained for another two days.

        20.     It is well known that payment card data has significant value and often is targeted

by hackers, who easily can sell it because of the “proliferation of open and anonymous cybercrime

forums on the Dark Web that serve as a bustling marketplace for such commerce.” “As long as

compromised credit card data continues to be a valuable commodity on the black market, any

company collecting or processing valid credit card information will continue to be a high value

target[.]’” 1

        21.     Hackers who access payment card data can physically replicate the card or use it

online, and theft of payment card information via POS systems is now one of the biggest sources

of stolen payment cards.



1
 Dan Rayward, Chipotle Reports Suspicious Activity on POS System, INFOSEC. MAG. (April
26, 2017), https://www.infosecurity-magazine.com/news/chipotle-suspicious-activity-pos/.


                                                 -5-
         Case 2:20-cv-00146-GEKP Document 1 Filed 01/08/20 Page 6 of 27



       22.     Despite the well-known vulnerabilities of POS systems, there are security measures

and business practices that would have significantly reduced or eliminated hackers’ ability to

successfully infiltrate Defendant’s POS systems.

       23.     Data security organizations, federal agencies, and state governments have

implemented recommended standards of care regarding security measures designed to prevent these

types of intrusions into POS systems. Defendant’s adherence to reasonable standards of care could

have either prevented or timely detected this Security Breach.

       24.     Defendant’s treatment of Private Information entrusted to it by its customers fell far

short of satisfying its legal duties and obligations. Defendant failed to ensure that access to its data

systems was reasonably safeguarded, failed to acknowledge and act upon industry warnings, and

failed to use proper security systems to detect and deter the type of attack that occurred and is at

issue here.

       25.     According to the U.S. Department of Justice Bureau of Justice Statistics, an

estimated 17.6 million people were victims of one or more incidents of identity theft in 2014.

Among identity theft victims, existing bank or credit accounts were the most common types of

misused information. 2

       26.     Similarly, the FTC cautions that identity theft wreaks havoc on consumers’ finances,

credit history, and reputation and can take time, money, and patience to resolve. Identity thieves

use stolen personal information for a variety of crimes, including credit card fraud, phone or utilities

fraud, and bank/finance fraud. 3


2
 See Victims of Identity Theft, 2014, DOJ, at 1 (2015), available at https://www.bjs.gov/
content/pub/pdf/vit14.pdf.
3
  The FTC defines identity theft as “a fraud committed or attempted using the identifying
information of another person without authority.” 16 C.F.R. § 603.2. The FTC describes
“identifying information” as “any name or number that may be used, alone or in conjunction with

                                                 -6-
         Case 2:20-cv-00146-GEKP Document 1 Filed 01/08/20 Page 7 of 27



       27.     Private Information—which includes Plaintiff’s and Class Members’ names

combined with their credit or debit card information that were stolen in the Security Breach—is a

valuable commodity to identity thieves.

       28.     The value of Plaintiff’s and Class members’ Private Information on the black market

is substantial. Credit card numbers range in cost from $1.50 to $90 per card number. 4 By way of

the Security Breach, Defendant has deprived Plaintiff and Class members of the substantial value

of their Private Information.

       29.     A portion of the services purchased from Wawa by Plaintiff and the other Class

Members necessarily included compliance with industry-standard measures with respect to the

collection and safeguarding of Private Information, including their credit and debit card

information. The cost to Defendant of collecting and safeguarding Private Information is built into

the price of all of its services. Because Plaintiff and the other Class Members were denied privacy

protections that they paid for and were entitled to receive, they incurred actual monetary damages

in that they overpaid for their purchases at Wawa stores.

V.     CLASS ACTION ALLEGATIONS

       30.     Plaintiff brings all common law claims and Pennsylvania statutory claims, as set

forth below, on behalf of himself and as a class action, pursuant to the provisions of Rule 23 of the

Federal Rules of Civil Procedure, on behalf of a nationwide class defined as:




any other information, to identify a specific person,” including, among other things, “[n]ame,
social security number, date of birth, official State or government issued driver’s license or
identification number, alien registration number, government passport number, employer or
taxpayer identification number.” Id.
4
 The Cyber Black Market: What’s Your Bank Login Worth, available at
https://leapfrogservices.com/the-cyber-black-market-whats-your-bank-login-worth/.


                                                -7-
         Case 2:20-cv-00146-GEKP Document 1 Filed 01/08/20 Page 8 of 27



                All persons who used their credit, debit, or prepaid debit card at a
                Wawa store during the period from March 4, 2019 through December
                12, 2019.

       31.      Plaintiff also asserts common law and statutory claims under the laws of the state of

New Jersey and on behalf of a separate New Jersey Subclass, defined as follows:

                All persons residing in New Jersey or non-residents, who used their
                credit, debit, or prepaid debit card at a Wawa store in New Jersey
                during the period from March 4, 2019 to December 12, 2019 (the
                “New Jersey Subclass”)

         32. Excluded from the Class and Subclass are Defendant and its affiliates, parents,

  subsidiaries, employees, officers, agents, and directors. Also excluded are any judicial officers

  presiding over this matter and the members of their immediate families and judicial staff.

         33. Certification of Plaintiff’s claims for class-wide treatment is appropriate because

  Plaintiff can prove the elements of his claims on a class-wide basis using the same evidence as

  would be used to prove those elements in individual actions alleging the same claims.

        34.     Numerosity—Federal Rule of Civil Procedure 23(a)(1). The members of the

Class and Subclass are so numerous that joinder of all Class members would be impracticable. On

information and belief, Class and Subclass members exceed many thousands.

         35. Commonality and Predominance—Federal Rule of Civil Procedure 23(a)(2)

  and 23(b)(3). Common questions of law and fact exist as to all Class and Subclass members and

  predominate over questions affecting only individual Class and Subclass members. Such common

  questions of law or fact include, inter alia:

             a. Whether Defendant failed to use reasonable care and commercially reasonable

                methods to secure and safeguard Plaintiff’s and Class and Subclass Members’

                Private Information;




                                                  -8-
        Case 2:20-cv-00146-GEKP Document 1 Filed 01/08/20 Page 9 of 27



             b. Whether Defendant properly implemented its purported security measures to protect

                Plaintiff’s and Class and Subclass Members’ Private Information from unauthorized

                capture, dissemination, and misuse;

             c. Whether Defendant took reasonable measures to determine the extent of the Security

                Breach after it first learned of same;

             d. Whether Defendant’s conduct constitutes breach of an implied contract;

             e. Whether Defendant willfully, recklessly, or negligently failed to maintain and

                execute reasonable procedures designed to prevent unauthorized access to Plaintiff’s

                and Class and Subclass Members’ Private Information;

             f. Whether Defendant was negligent in failing to properly secure and protect Plaintiff’s

                and Class and Subclass Members’ Private Information;

             g. Whether Plaintiff and the other Class and Subclass Members are entitled to damages,

                injunctive relief, or other equitable relief, and the measure of such damages and

                relief.

       36.      Defendant engaged in a common course of conduct giving rise to the legal rights

sought to be enforced by Plaintiff, on behalf of himself and other Class and Subclass Members.

Similar or identical common law violations, business practices, and injuries are involved. Individual

questions, in both quality and quantity, are less than the numerous common questions that

predominate in this action.

       37.      Typicality—Federal Rule of Civil Procedure 23(a)(3). Plaintiff’s claims are

typical of the claims of the other Class and Subclass Members because, among other things, all

Class members were similarly injured through Defendant’s uniform misconduct described above




                                                 -9-
        Case 2:20-cv-00146-GEKP Document 1 Filed 01/08/20 Page 10 of 27



and were thus all subject to the Security Breach alleged herein. Further, there are no defenses

available to Defendant that are unique to Plaintiff.

       38.     Adequacy of Representation—Federal Rule of Civil Procedure 23(a)(4).

Plaintiff is an adequate Class and Subclass representative because his interests do not conflict with

the interests of the other Class or Subclass Members he seeks to represent; he has retained counsel

competent and experienced in complex class action litigation; and he will prosecute this action

vigorously. The Class and Subclass Members’ interests will be fairly and adequately protected by

Plaintiff and his counsel.

       39.     Insufficiency of Separate Actions—Federal Rule of Civil Procedure 23(b)(1).

Absent a representative class action, members of the Class and Subclass would continue to suffer

the harm described herein, for which they would have no remedy. Even if separate actions could be

brought by individual consumers, the resulting multiplicity of lawsuits would cause undue hardship

and expense for both the Court and the litigants, as well as create a risk of inconsistent rulings and

adjudications that might be dispositive of the interests of similarly situated consumers, substantially

impeding their ability to protect their interests, while establishing incompatible standards of

conduct for Defendant. The Class and Subclass thus satisfy the requirements of Fed. R. Civ. P.

23(b)(1).

       40.     Injunctive Relief-Federal Rule of Civil Procedure 23(b)(2). Defendant has acted

and/or refused to act on grounds that apply generally to the Class and Subclass, making injunctive

and/or declaratory relief appropriate with respect to the classes under Fed. Civ. P. 23 (b)(2).

       41.     Superiority—Federal Rule of Civil Procedure 23(b)(3). A class action is superior

to any other available means for the fair and efficient adjudication of this controversy, and no

unusual difficulties are likely to be encountered in the management of this class action. The



                                                - 10 -
        Case 2:20-cv-00146-GEKP Document 1 Filed 01/08/20 Page 11 of 27



damages or other financial detriment suffered by Plaintiff and the other Class and Subclass

Members are relatively small compared to the burden and expense that would be required to

individually litigate their claims against Defendant, so it would be impracticable for Class Members

to individually seek redress for Defendant’s wrongful conduct. Even if Class and Subclass Members

could afford individual litigation, the court system could not. Individualized litigation creates a

potential for inconsistent or contradictory judgments and increases the delay and expense to all

parties and the court system. By contrast, the class action device presents far fewer management

difficulties and provides the benefits of a single adjudication, economy of scale, and comprehensive

supervision by a single court.

VI.    CAUSES OF ACTION

                                             COUNT I

                                      Breach of Confidence

       42.     Plaintiff repeats and re-alleges the allegations above as though set forth fully herein.

       43.     During Plaintiff’s and Class Members’ interactions with Defendant, Defendant was

fully aware of the confidential, valuable, and sensitive nature of Plaintiff’s and Class members’

Private Information that Plaintiff and Class Members provided to Defendant.

       44.     As alleged herein and above, Defendant’s relationship with Plaintiff and Class

Members was governed by Plaintiff’s and Class Members’ expectation that their Private

Information would be collected, stored, and protected in confidence, and would not be disclosed to

unauthorized third parties.

       45.     Plaintiff and Class Members provided their respective Private Information to

Defendant with the explicit and implicit understandings that Defendant would protect and not

permit the Private Information to be disseminated to any unauthorized parties.




                                                - 11 -
        Case 2:20-cv-00146-GEKP Document 1 Filed 01/08/20 Page 12 of 27



       46.     Plaintiff and Class Members also provided their respective Private Information to

Defendant with the explicit and implicit understanding that Defendant would take precautions to

protect that Private Information from unauthorized disclosure, such as following standard

information security practices.

       47.     Defendant voluntarily received in confidence Plaintiff’s and Class Members’ Private

Information with the understanding that the Private Information would not be disclosed or

disseminated to any unauthorized third parties.

       48.     Due to Defendant’s failure to prevent, detect, and/or avoid the Security Breach from

occurring, Plaintiff’s and Class Members’ Private Information was disclosed and misappropriated

to unauthorized third parties beyond Plaintiff’s and Class Members’ confidence, and without their

express permission.

       49.     But for Defendant’s disclosure of Plaintiff’s and Class Members’ Private

Information in violation of the parties’ understanding of confidence, their Private Information

would not have been compromised, stolen, viewed, accessed, and used by unauthorized third

parties. Defendant’s Security Breach was the direct and proximate cause of the theft of Plaintiff’s

and Class Members’ Private Information, as well as the resulting damages.

       50.     The injury Plaintiff and Class Members suffered was the reasonably foreseeable

result of Defendant’s unauthorized disclosure of Plaintiff’s and Class members’ Private

Information. Defendant knew its computer systems and technologies for collecting and securing

Plaintiff’s and Class Members’ Private Information had numerous security vulnerabilities because

Defendant failed to observe industry standard information security practices.

       51.     As a direct and proximate cause of Defendant’s conduct, Plaintiff and Class

Members suffered damages as alleged above.



                                              - 12 -
        Case 2:20-cv-00146-GEKP Document 1 Filed 01/08/20 Page 13 of 27



                                               COUNT II

                                               Negligence

       52.        Plaintiff repeats and re-alleges the allegations contained above as though fully set

forth herein.

       53.        Defendant owes numerous duties to Plaintiff and the other Class Members. These

duties include:

             a. to exercise reasonable care in obtaining, retaining, securing, safeguarding, deleting,

                  and protecting Private Information in its possession;

             b. to protect Private Information in its possession using reasonable and adequate

                  security procedures that are compliant with industry-standard practices; and

             c. to implement processes to quickly detect a data breach and to timely act on warnings

                  about data breaches, including promptly notifying Plaintiff and the other members

                  of the Class of the Security Breach.

       54.        Defendant knew or should have known the risks of collecting and storing Private

Information and the importance of maintaining secure payment systems. Defendant knew or should

have known of the many breaches that targeted other fuel dispenser merchants and retail stores in

the years before the Security Breach.

       55.        Defendant knew or should have known that its payment systems did not adequately

safeguard Plaintiff’s and the other Class Members’ Private Information.

       56.        Defendant breached the duties it owes to Plaintiff and Class Members in several

ways, including:




                                                  - 13 -
        Case 2:20-cv-00146-GEKP Document 1 Filed 01/08/20 Page 14 of 27



             a. failing to implement adequate security systems, protocols and practices sufficient to

                  protect customer Private Information and thereby creating a foreseeable risk of

                  harm;

             b. failing to comply with the minimum industry data security standards during the

                  period of the Security Breach; and

             c. failing to timely and accurately disclose to customers that their Private Information

                  had been improperly acquired or accessed.

       57.        Defendant was negligent in transmitting Plaintiff’s and the other Class Members’

Private Information over compromised electronic networks it controlled and should have known

were compromised or susceptible to compromise.

       58.        But for Defendant’s wrongful and negligent breach of the duties owed to Plaintiff

and other Class Members, the Private Information would not have been compromised.

       59.        The injury and harm that Plaintiff and the other Class Members suffered was the

direct and proximate result of Defendant’s negligent conduct.

                                             COUNT III

                                     Breach of Implied Contract

         60. Plaintiff repeats and re-alleges the allegations contained above as though fully set

  forth herein.

         61. In using credit or debit cards at Wawa stores, Plaintiff and the other members of the

  Class entered into an implied contract with Defendant, whereby Defendant became obligated to

  reasonably safeguard Plaintiff’s and the other Class Members’ Private Information.

         62. Under the implied contract, Defendant was obligated to not only safeguard the

  Private Information, but also to provide Plaintiff and the other Class Members with prompt,

  truthful, and adequate notice of any security breach or unauthorized access of said information.

                                                 - 14 -
        Case 2:20-cv-00146-GEKP Document 1 Filed 01/08/20 Page 15 of 27



          63. Defendant breached the implied contract with Plaintiff and the other members of the

  Class by failing to take reasonable measures to safeguard their Private Information.

          64. Defendant also breached its implied contract with Plaintiff and the other Class

  members by failing to provide prompt, truthful, and adequate notice of the Security Breach and

  unauthorized access of their Private Information by hackers.

          65. Plaintiff and the other Class Members suffered and will continue to suffer damages

  including, but not limited to: (i) improper disclosure of their Private Information; (ii) out-of-

  pocket expenses incurred to mitigate the increased risk of identity theft and identity fraud pressed

  upon them by the Security Breach; (iii) the value of their time spent mitigating the increased risk

  of identity theft and/or identity fraud; (iv) the increased risk of identity theft; and (v) deprivation

  of the value of their Private Information, which is likely to be sold to cyber criminals on the

  dark web.

                                             COUNT IV

                                Unjust Enrichment/Quasi-Contract

       66.      Plaintiff repeats and re-alleges the allegations contained above as though fully set

forth herein.

       67.      Plaintiff and the other Class Members conferred a monetary benefit on Defendant.

Specifically, they paid for goods sold by Defendant and provided Defendant with payment

information. In exchange, Plaintiff and the other Class Members were entitled to have Defendant

protect their Private Information with adequate data security.

       68.      Defendant knew that Plaintiff and the other Class Members conferred a benefit on

Defendant. Defendant profited from Plaintiff’s and the other Class Members’ purchases and used

their Private Information for business purposes.




                                                 - 15 -
        Case 2:20-cv-00146-GEKP Document 1 Filed 01/08/20 Page 16 of 27



       69.     Defendant failed to secure Plaintiff’s and the other Class Members’ Private

Information and therefore did not provide full compensation for the benefit the Plaintiff and the

other Class Members provided. Defendant inequitably acquired the Private Information because it

failed to disclose the inadequate security practices.

       70.     If Plaintiff and the other Class Members knew that Defendant would not secure the

Private Information using adequate security, they would not have shopped at Wawa’s stores.

       71.     Plaintiff and the other Class Members have no adequate remedy at law.

       72.     Under the circumstances, it would be unjust for Defendant to be permitted to retain

any of the benefits that Plaintiff and the other Class Members conferred on it.

       73.     Defendant should be compelled to disgorge into a common fund or constructive trust

for the benefit of Plaintiff and the other Class Members proceeds that they unjustly received from

them. In the alternative, Defendant should be compelled to refund the amounts that Plaintiff and

the other Class Members overpaid.

                                             COUNT V

                        Violation of New Jersey’s Consumer Fraud Act

                          N.J. Stat. Ann. § 56:8-1, et seq. (“NJCFA”)

       74.     Plaintiff, individually and on behalf of the other New Jersey Subclass Members,

repeats and re-alleges the allegations contained above as though fully set forth herein.

       75.     As alleged herein, Defendant, while operating in New Jersey, engaged in

unconscionable commercial practices, deception, misrepresentation, and the knowing concealment,

suppression, and omission of material facts with intent that others rely on such concealment,

suppression, and omission, in connection with the sale and advertisement of services, in violation

of N.J. Stat. Ann. § 56.8-2. This includes, but is not limited to the following:



                                                - 16 -
          Case 2:20-cv-00146-GEKP Document 1 Filed 01/08/20 Page 17 of 27



                a. failure to maintain the security of credit and/or debit card account information;

                b. failure to maintain adequate computer systems and data security practices to

                   safeguard credit and debit card information and other PII;

                c. failure to disclose that its computer systems and data security practices were

                   inadequate to safeguard credit and debit card information and other PII from theft;

                   and

                d. continued acceptance of PII and storage of other personal information after

                   Defendant knew or should have known of the security vulnerabilities of the systems

                   that were exploited in the Security Breach; and

          76.      Defendant knew or should have known that its computer systems and data security

practices were inadequate to safeguard the PII of Plaintiff and New Jersey Subclass Members, deter

hackers, and detect a breach within a reasonable time, and that the risk of a data breach was highly

likely.

          77.      As a direct and proximate result of Defendant’s violations above, Plaintiff and the

New Jersey Subclass Members suffered damages including, but not limited to:

                a. unauthorized use of their PII;

                b. theft of their personal and financial information;

                c. costs associated with the detection and prevention of identity theft and unauthorized

                   use of their financial accounts;

                d. damages arising from the inability to use their PII;

                e. loss of use of and access to their account funds and costs associated with inability to

                   obtain money from their accounts or being limited in the amount of money they were

                   permitted to obtain from their accounts, including missed payments on bills and



                                                      - 17 -
      Case 2:20-cv-00146-GEKP Document 1 Filed 01/08/20 Page 18 of 27



             loans, late charges and fees, and adverse effects on their credit including decreased

             credit scores and adverse credit notations;

         f. costs associated with time spent and the loss of productivity or the enjoyment of

             one’s life from taking time to address an attempt to ameliorate, mitigate and deal

             with the actual and future consequences of the Security Breach, including finding

             fraudulent charges, purchasing credit monitoring and identity theft protection

             services, initiating and monitoring credit freezes, and the stress, nuisance and

             annoyance of dealing with all issues resulting from the Security Breach;

         g. the imminent and certainly impending injury flowing from potential fraud and

             identity theft posed by their PII being placed in the hands of criminals; and

         h. damages to and diminution in value of their PII entrusted to Defendant for the sole

             purpose of purchasing products and services from Defendant; and the loss of

             Plaintiff’s and New Jersey Subclass members’ privacy.

        78. As a direct result of Defendant’s knowing violation of the NJCFA, Plaintiff and New

Jersey Subclass Members are entitled to damages as well as injunctive relief,

        79. Plaintiff brings this action on behalf of themselves and the New Jersey Subclass for

the relief requested above and for the public benefit in order to promote the public interests in the

provision of truthful, fair information to allow consumers to make informed purchasing decisions

and to protect Plaintiff and the New Jersey Subclass and the public from Defendant’s unfair

methods of competition and unfair, deceptive, fraudulent, unconscionable and unlawful practices.

Defendant’s wrongful conduct as alleged in this Complaint has had widespread impact on the

public at large.




                                              - 18 -
           Case 2:20-cv-00146-GEKP Document 1 Filed 01/08/20 Page 19 of 27



          80.    Plaintiff and the New Jersey Subclass also seek actual damages, injunctive and/or

other equitable relief and treble damages, and attorney’s fees and costs pursuant to Federal Rule of

Civil Procedure 23 and N.J. Stat. Ann. § 56:8-19.

                                             COUNT VI

         Violation of Pennsylvania’s Unfair Trade Practices and Consumer Protection Law

                                UTPCPL 73 § 201-2 &202-3 et seq.

          81.    Plaintiff, individually and on behalf of the other Class Members, repeat and re-allege

the allegations contained above as though fully set forth herein.

          82.    Defendant, Plaintiff, and the Class Members are “Person[s]” within the meaning of

Pennsylvania Unfair Trade Practices and Consumer Protection Law (“UTPCPL” 73 PS § 201, et

seq.).

          83.    The Pennsylvania UTPCPL 73 PS § 201-3 declares unlawful “unfair methods of

competition and unfair or deceptive acts or practices in the conduct of any trade or commerce ….”

          84.    Defendant’s business acts and practices alleged herein constituted deceptive acts or

practices under Pennsylvania UTPCPL 73 PS § 201, et seq.

          85.    Defendant engaged in deceptive acts or practices by engaging in the course of

conduct described herein.

          86.    Defendant knew or should have known of vulnerabilities and defects in its data

security systems storing PII of Plaintiff and the class before the Security Breach but concealed that

information in violation of the UTPCPL.

          87.    Defendant engaged in deceptive acts and practices by failing to disclose and actively

concealing known data-security defects, and by otherwise deceiving the Plaintiff and the Class.

            88. More specifically, Defendant engaged in deceptive trade practices by:




                                                 - 19 -
        Case 2:20-cv-00146-GEKP Document 1 Filed 01/08/20 Page 20 of 27



             a. Misrepresenting or omitting material facts to Plaintiff and the Class regarding the

                adequacy of its data security procedures protecting PII in violation of 73 Pa. Cons.

                Stat. §201-3(4) (v), (vii), (ix) and (xxi);

             b. Misrepresenting or omitting material facts to Plaintiff and the Class regarding its

                failure to comply with relevant state and federal laws designed to protect consumers’

                privacy and PII in violation of 73 Pa. Cons. Stat. §201-3(4)(v), (vii), (ix), and (xxi);

             c. Failing to discover and disclose the Security Breach to Plaintiff and the Class in a

                timely and accurate manner in violation of 73 Pa. Cons. Stat §2303(a);

             d. Engaging in unfair, unlawful, and deceptive acts and practices by failing to maintain

                the privacy and security of Plaintiff’s and Class Members’ PII, in violation of duties

                imposed by public policies reflected in applicable federal and state laws, resulting

                in the Security Breach. These deceptive acts and practices were likely to and did

                deceive Plaintiff and the Class regarding the lack of security protecting their PII; and

             e. Engaging in unfair, unlawful, and deceptive acts and practices by failing to take

                proper action following the Security Breach to enact adequate privacy and security

                measures and protect Plaintiff’s and the Class’ PII from further unauthorized

                disclosure, release, data breaches, and theft.

       89.      Defendant intentionally and knowingly misrepresented such material facts with an

intent to mislead the public, including Plaintiff and the Class.

       90.      The above unlawful, unfair, and deceptive acts and practices by Defendant were

immoral, unethical, oppressive and unscrupulous. These acts caused substantial injury to Plaintiff

and the Class that they could not reasonably avoid, this substantial injury outweighed any benefits

to consumers or to competition.



                                                  - 20 -
        Case 2:20-cv-00146-GEKP Document 1 Filed 01/08/20 Page 21 of 27



       91.      Defendant owed to Plaintiff and the Class a duty to disclose its data-security defects

because Defendant possessed exclusive knowledge regarding the vulnerability of the PII, concealed

the data security defects from Plaintiff and the Class, and made incomplete representations

regarding its data security systems while withholding material facts from Plaintiff and the Class.

       92.      These representations and omissions were material to Plaintiff and the Class due to

the value and sensitivity of the PII.

       93.      Plaintiff and the Class suffered ascertainable loss as a result of Defendant’s

misrepresentations, concealment, and omissions of material information as alleged herein.

       94.      As a direct and proximate result of Defendant’s violation of UTPCPL, Plaintiff and

the Class have suffered damages including, but not limited to:

             a. unauthorized use of their PII;

             b. theft of their personal and financial information;

             c. costs associated with the detection and prevention of identity theft and unauthorized

                use of their financial accounts;

             d. damages arising from the inability to use their PII;

             e. loss of use of and access to their account funds and costs associated with inability to

                obtain money from their accounts or being limited in the amount of money they were

                permitted to obtain from their accounts, including missed payments on bills and

                loans, late charges and fees, and adverse effects on their credit including decreased

                credit scores and adverse credit notations;

             f. costs associated with time spent and the loss of productivity or the enjoyment of

                one’s life from taking time to address an attempt to ameliorate, mitigate and deal

                with the actual and future consequences of the Security Breach, including finding



                                                   - 21 -
        Case 2:20-cv-00146-GEKP Document 1 Filed 01/08/20 Page 22 of 27



                fraudulent charges, purchasing credit monitoring and identity theft protection

                services, initiating and monitoring credit freezes, and the stress, nuisance and

                annoyance of dealing with all issues resulting from the Security Breach;

             g. the imminent and certainly impending injury flowing from potential fraud and

                identity theft posed by their PII being placed in the hands of criminals;

             h. damages to and diminution in value of their PII entrusted to Defendant for the sole

                purpose of purchasing products and services from Wawa; and the loss of Plaintiff’s

                and Class Members’ privacy.

       95.      Plaintiff and the Class seek an order enjoining Defendant’s deceptive acts and

practices, and awarding attorneys’ fees, and any other just and proper relief available under

UTPCPL.

       96.      In addition to or in lieu of actual damages, Plaintiff and the Class seek statutory

damages for each injury and violation which has occurred.

       97.      Plaintiff and the Class seek relief under 73 Pa. Cons. Stat.§201-9.2, including, but

not limited to, injunctive relief, actual damages, or $100 per Class member, whichever is greater,

treble damages, and attorneys’ fees and costs.

VII.   DEMAND FOR JURY TRIAL

         98. Plaintiff demands a trial by jury of all claims so triable.

VIII. REQUEST FOR RELIEF

       WHEREFORE, Plaintiff, individually and on behalf of the other members of the Class and

Subclass proposed in this Complaint, respectfully requests that the Court enter judgment in his favor

and against Defendant, as follows:




                                                 - 22 -
        Case 2:20-cv-00146-GEKP Document 1 Filed 01/08/20 Page 23 of 27



       A.        Declaring that this action is a proper class action, certifying the Class and Subclass

as requested herein, designating Plaintiff as Class and Subclass Representative, and appointing

Class Counsel;

       B.        Ordering Defendant to pay actual damages to Plaintiff and the other members of the

Class and Subclass;

       C.        Ordering Defendant to pay attorneys’ fees and litigation costs to Plaintiff and his

counsel;

       D.        Entering an order of equitable relief, in the form of disgorgement and restitution,

and injunctive relief as may be appropriate;

       E.        Ordering Defendant to pay both pre- and post-judgment interest on any amounts

awarded; and

       F.        Ordering such other and further relief as may be just and proper.




                                                 - 23 -
       Case 2:20-cv-00146-GEKP Document 1 Filed 01/08/20 Page 24 of 27



Dated: January 7, 2020                       Respectfully submitted,

                                             KAPLAN FOX & KILSHEIMER LLP

                                                     /s/ Aaron Schwartz
                                             Joel B. Strauss (pro hac vice to be sought)
                                             David A. Straite (PA Bar No. 078749)
                                             Aaron Schwartz (PA Bar No. 319615)
                                             850 Third Avenue
                                             New York, NY 10022
                                             jstrauss@kaplanfox.com
                                             dstraite@kaplanfox.com
                                             aschwartz@kaplanfox.com
                                             Tel.: 212.687.1980
                                             Fax: 212.687.7714

                                                    -and-

                                             Laurence King (pro hac vice to be sought)
                                             1999 Harrison Street
                                             Suite 1560
                                             Oakland, CA 94612
                                             lking@kaplanfox.com
                                             Tel.: 415.772.4700
                                             Fax: 415.772.4707




                                    - 24 -
                                Case 2:20-cv-00146-GEKP Document 1 Filed 01/08/20 Page 25 of 27
JS 44 (Ilcv. 09/19)
                                bW                                               CML COVER SHEET
The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing and service of pleadings or other papers as required by law, except u
provided by local rules of court. This form, approved by the Judicial Conference of the United States in September 1974, is required for the use of the Clerlr. of """~.IL-l'"'
puipOse of initiating the civil docket sheet. (SEE INS'n.UC'I1ONS ON NEXT PA.GE OF THIS FORMJ

I. (a) PLAINTIFFS                                                                                                     DEFENDANTS
                                                                                                                     Wawa, Inc.

    (b)    County ofResidcoce of First Listed Plaintiff                                                                County of Residence of First Listed Defendant
                            (EXCEPT IN U.S. PUJNTIFF                                                                                                      (IN U.S. PUINTIFF
                                                                                                                       NOTE:      IN LAND CONDEMNATION CASES,
                                                                                                                                  THE TRACT OF LAND INVOLVED.

    (c) Attorneys (Finlc N-. A.tldress, """Tek]HIOIN N,                                                                 Attorneys (IfKllowrt)
 Kaplan Fox & Kilsheimer LLP, 850 Third A
 NY 10022. (212) 687-1980.

Il. BASIS OF JURISDICTION (Placemt "XUt110tteBoz0tuy)                                                 Ill. CITIZENSlllP OF PRINCIPAL PARTIES (Plau"" ·-r 111 Otte lloxfi                                                       ~       ttff
                                                                                                                   (For Dtversity Casa Otdy)                                                mtd Otte /Joxfor Defi              ~
•   1   U.S. Government                                                                                                                        PTF                                                          PTF                D F
           Plaintiff                                                                                       Cili7.en of This State              •      1                Incorporated or Principal Place       •
                                                                                                                                                                           of Business In This State

•   2   U.S. Government                                                                                    Citi7.en of Another State                              2    Incorporated tllld Principal Place            as        •   5
           Defendant                                                                                                                                                      of Business In Anolher State

                                                                                                                                                                       Foreian Nation                                •   6     •   6


                                                                                                                                    EN
•   110 lnsUWICc                            PERSONAL INJURY                  PERSONAL INJURY               a     625 Dru& Related Semn                                                         •    375 False Claims Act
•   120 Maille                          •   310 Aitplane        •            365 Pcnorial Injury -                  ofl'ropcrty 21 USC 381                                                     •    376 Qui Tam(31 USC
•   130 Miller Act                      •   315 Ailplllle Product                Product Liability         a     6900ther                                                                               3729(a))
•   140 Negotiable Instrument                  Liability        •            367 Health Care/                                                                                                  •    400 State lteapportioamcn
•   150 Recovery of Overpayment         • 320 Assault, Lt1>el &                  Pharmaceutical                                                                                                a      o
                                                                                                                                                                                                    41 Anli1rust
        Ir. Enforcement of Jucf&ment           Sl&nder                           PCt'SOllll lnjwy                                                                                              a 430 Bab 111111 Banlcina
•   151 Medicare Act                    • 330 Fcdcnl ~ e n •                     Product Liability                                                                                             a 450 Commecce
•   1521tccovery ofDefaulted                   Liability                     361 Asbestos l'enooal                                                                                             a    460 Deportation
        Student Loans                   • 340 Marine                                   Product                                                                                                 a    410 Racketeer Influenced and
        (Excludes Vetenm)               • 345 Marine Product                      . . "ty                                                                                                               Corrupt Orpnizatiom
•   153 ltccovery of Overpayment               Liability                           NAL PROPDlY                                                                                                 a    480 Consumer Ctedit
        ofVetenn'sBenefits              • 350MolorVchicle                        OlherFraud                •     710FllrLaborStadlnls                 •   861 HIA (1395ft)                              (15 USC 1681 or 1692)
a   160stoclcholders'Suns               a 355MotorVehicle       a            3    TruthinLcndin&                    Act                               •   862 Black Loo& (923)                 •    485 Telephone Consumer
•   190 Other Contract                        Product Liability •             IO Other Pcnooal             •     720 LaborJMameement                  •   863 DIWC/DIWW (405(&))                        Protection Act
•   195 Contract Product Liability      • 360 Other Penonal                      Property Damage                     RdatiorJs                        •   864 SSID Title XVI                   •    490 Cable/Sat TV
• 196 Franchise                               Injury                         315 Property Damage           •     740 llailway Labor Act               •   165 JlSI (405(1))                    a    350 SecuritieslCoomx>dities/
                                        • 362 Penooal Injury -                   Product Liability         •     751 Family and Medical                                                                 Exchange
-------..---=-------------.l-.......~Medical~·~!g:~.......====.....-............1                                     Leave kt                       ------------•                                  ll900ther!!latlmy Actiom
....___  REAL==-P_R_,_O_PE
                        ___
                          R_TY-=---+-----'CIVIL=-=RI-G,_BT=S----+--P_RISO_,___NER=.,_P_ETITIO....,.=N-S---1::J   790 Other Labor Litiption           --"FED=E=llAL=:..T::.:.AX=S=-=UITS=a...--1 •   191 Apultural Acts
 a 210 Land Coodmmtion                    a 440 Other Civil 11.ights         Babeu Cerpu:                  •     791 Employee llctirement              • 1170 Tues (U.S. Plaintiff •                893 Enviroamcntal Matters
•    220 Foreclosllle                     a 441 v01m1                    a 463 Allen Dmamce                          Income Security Act                      or Defendant)                     •   195 Freedom of Information
•    230 Rent Lease & Ejectmcnt         •    442Bmployment               •   SI0MotionstoVIIC&le                                                       • 171 DtS--Third Party                          Act
•    240 Torts to Land                  •    443 Housin&{                        ScntcrJce                                                                    26USC7609                         •   896Albitration
•    245 Tort Product Liability                  Accommodations          •   530 Geaeral                                                                                                        •   899 Administrative Procedure
•    290 All Other ltcal Property       •    445 Amer w/Disabilmes -     •   535 Death Penalty                       IMMIGRATION                                                                        Act/Review or Appesl of
                                                  E~loymmt                   otller:                       •     462 Natutali7.atioa Application                                                        A&cncy Decision
                                        •    446 Amer. w/Disabilities -  •   540 Mandamus & Other          •     465 Other 1mmignltion                                                         •    950 Constituticmality of
                                                  Other                  •   550 Civil Rights                        Actions                                                                            Stale Slallltel
                                        •    448 Education               •   555 l'rilon Condition
                                                                         a S60 Civil Detainee -
                                                                                 Conditions of
                                                                                 Confinement


                                   Removed from               CJ 3      Remanded from                a   4 Reinstated or         n s Transferred from                  a    6 Multidistrict               CJ 8 Multidistrict
                                   State Court                          Appellate Court                    Reopened                      Another District                     Litiaation -                     Litiaation -
                                                                                                                                         (specify,                            Transfer                        Du-ectFile


    CAUSE OF ACTION B fdescriJ!ti<>nofcause:
                      I ss Action arising from data breach
VIL REQUESTED IN        CHECK IF TIIlS IS A CLASS ACTION                                                                                                                                                         complaint
     COMPLAINT:         UNDER RULE 23, F.R.Cv.P.                                                                                                                                                                     • No
VIII. RELATED CASE(S)
      IFANY                                                                                                                                               DOCKET NUMBER
DATE
01/07/2020
FOR OFFICI: USE ONLY

    RECEIPT#                        AMOUNT                                       APPLYING IFP                                       JUOOB                                      MAG.JUDGE
                        Case 2:20-cv-00146-GEKP Document 1 Filed 01/08/20 Page 26 of 27
                                                            UNITED STATES DISTRICT COURT
                                                      FOR THE EASTERN DISTRICT OF PENNSYLVANIA

                                                                          DESIGNATION FORM
                                                                                                                                               20                 146
                    (to be used by COU11Sel or pro se plaintiffto indicate the category ofthe case for the purpose ofassignlflfflt to the appropriate calendar)

Address of Plaintiff:                        920 Jefferson Street, Apartment 304, Hoboken, NJ 07030
                           ----------------"-----------------------
                            ________________________ ____________
Address of Defendant:                          260 West Baltimore Pike, Wawa, Pennsylvania, 19063                              ___..:.




Place of Accident, Incident or Transaction: _ _ _ _ _ _ln_a_n_d_a_ro_u_n_d_N_o_rt_h_e_r_n_N_e_w_J_e_rs_e_;y'--------




                                                                                                                             Date Terminated: _ _ _ _ _ _ __



1.                                                                                                                                                     No~

2.    Does •=er.,,,.,. involve the same issue o
      pending or WI ·
                                                    or grow out of the same transaction as a prior suit
                                            y terminated action in this court?
                                                                                                                                                      No   •
3.     Does thi\case involve the validity or infringement ofa patent already in suit or any earlier                                                    No~


4.     Is this case a second or successive
       case filed by the same individual?
                                              habeastf.
       numbered case pending or within one year previously terminated action of this court?

                                                       c o r p u r i t y appeal. or pro se civil rights                                                No~


I certify that, to my knowledge, the within case             is /      is not related to any case now pending or within one year previously terminated action in
this court except u noted above.
DATE:     01/07/2020
                                                                                                                                           Attorney l.D. # (ifapplicable)


CIVIL: (Place a ✓ ill one c:atecory only)

             Fdenil Q,,estlo,, Cua:                                                        JJ.   DiNnity J•nslic1io• Caa:


••• 2.3.1.
             Indemnity Contract, Marine Contract, and All Other Contracts                        1.    Insurance Contract and Other Contracts
             PELA                                                                                2.    Airplane Personal Injury
             Jones Act-Personal Injury                                                           3.    Assault, Defiunation
  • 5.4.     ~trust                                                                              4.    Marine Personal Injury


  •B 7.
             Patent                                                                              5·    MotorVehicleP~allnjury .                370 Other Fraud
     6.      La~r-Managcment Relations                                                           6.    Other Personal Injury (Please specify): _ _ _ _ _ _ __
             CivJl Rights                                                                        7.    Products Liability
• 8.9.       HaoeuCorpus
             Securities Act(s) Cases
                                                                                                 8.
                                                                                                 9.
                                                                                                       Products Liability - Asbestos
                                                                                                       All other Diversity Cases

•B 11.
     10.     Social Security Review Cases                                                              (Please specify): _ _ _ _ _ _ _ _ _ _ _ _ __
             All other Federal Question Cases
             (Please specify).· _ _ _ _ _ _ _ _ _ _ _ _ __



                                                                            ARBITRATION CERTIFICATION
                                                  (The effect of this certification is to remove the case from eligibility for arbitration.)

              Aaron L. Schw_a_rtz
                               _____, counse1 orrecon1 or prose plainttff, do hereby certify:
             Pursuant to Local Civil Rule 53.2, § 3(c) (2), that to the best of my knowledge and belief: the damages recoverable in this civil action case
             exceed the sum of$150,000.00 exclusive of interest and costs:

             Relief other than monetary damages is sought.
                                                                                                                                               JAN -8 2020
DATE:     01/07/2020                                                                                                                            319615
                                                                                                                                          Attorney ID. # (if applicable)

NOTE: A trial de novo will be a trial by jury only if there has been compliance with F.R.C.P. 38.

Cw. i09 (512011)
       Case 2:20-cv-00146-GEKP Document 1 Filed 01/08/20 Page 27 of 27



                          IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF PENNSYLVANIA
                      CASE MANAGEMENT TRACK DESIGNATION FORM
        Carmine Sodora, ind1Vidually and on behalf
        of other similarly situated persons,
                                                                             CMLACTION

                         v.                                                     20            148~
        Wawa, Inc.
                                                                             NO.

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a Case Management Track Designation Form in all civil cases at the time of
filing the complaint and serve a copy on all defendants. (See § 1:03 of the plan set forth on the reverse
side of this form.) In the event that a defendant does not agree with the plaintiff regarding said
designation, that defendant shall, with its first appearance, submit to the clerk of court and serve on
the plaintiff and all other parties, a Case Management Track Designation Form specifying the track
to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:
(a) Habeas Corpus - Cases brought under 28 U.S.C. § 2241 through§ 2255.                             ( )

(b) Social Security - Cases requesting review of a decision of the Secretary of Health
    and Human Services denying plaintiff Social Security Benefits.                                  ( )

(c) Arbitration - Cases required to be designated for arbitration under Local Civil Rule 53.2.      ( )

(d) Asbestos - Cases involving claims for personal injury or property damage from
    exposure to asbestos.                                                                           ( )




                                                                                                ()
(e) Special Management - Cases that do not fall into tracks (a) through (d) that are
    commonly referred to as complex and that need special or intense management by
    the court. (See reverse side of this form for a detailed explanation of special
    management cases.)

(f) Standard Management- Cases that do not fall into any one of the other tracks.                   ( )


January 7, 2020                    Aaron L. Schwartz               Plaintiff and Proposed Class
Date                                  Attorney-at-law                    Attorney for
(212) 687-1980                     (212) 687-7714                     aschwartz@kaplanfox.com

Telephone                              FAX Number                        E-Mail Address


(Gv. 660) 10/02




                                                                                             JAN -8 2020
